
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10(a)

THE DOW CHEMICAL COMPANY

EXECUTIVES' SUPPLEMENTAL
RETIREMENT PLAN

RESTATED AS OF
March 1, 2004
(except as otherwise provided herein)

        February 4, 2005

PREAMBLES

ESTABLISHMENT OF PLAN

On May 14, 1992, The Dow Chemical Company established the Executives'
Supplemental Retirement Plan as an unfunded program of deferred compensation for
executives, which included Part A for Non-U.S. Service, Non-Controlled Group
Service and/or Non-Covered Controlled Group Service and Part B for a Select
Group of Management or Highly Compensated Employees, Board Members, and
Employees whose Benefits are Statutorily Limited. Effective March 1, 1997, The
Dow Chemical Company (the "Company") has amended and restated the Executives'
Supplemental Retirement Plan (the "Plan"). The terms of this Plan supersede the
terms of the Executives' Supplemental Plan in effect prior to the effective date
of this Plan. Effective January 1, 2003, Part A shall also include other
benefits as specifically set forth in Section 3.04 of Part A. Such benefits are
in addition to those provided under the Key Employee Insurance Program for any
Chief Executive Officers of the Company who return to executive management at
the request of the Board of Directors after a period of service as a
non-executive Chairman of the Board (hereinafter "Returning CEOs"). Effective
March 1, 2004, the Plan was amended to include other benefits for former
employees of Union Carbide Corporation who transferred to the Company after the
merger of the Company with Union Carbide Corporation and the liability for such
benefits was transferred to the Plan, herein after referred to as "Prior UCC
Program Participants".

PURPOSE

The Company desires (a) to provide certain of its executives and a select group
of management employees with supplemental retirement benefits that might
otherwise be provided by the Dow Employees' Pension Plan ("DEPP"), but for
(i) restrictions of the exclusive benefit rule under Section 401(a) of the
Internal Revenue Code (the "Code"), (ii) the inability to grant past service,
under DEPP, to highly compensated Employees without meeting the
non-discrimination requirements of Section 401(a)(4) of the Code, and/or
(iii) the inability to credit service to Employees while employed by a
controlled group member not covered by the DEPP, and (b) to restore benefits
which are reduced under DEPP and The Dow Chemical Company Employees' Savings
Plan ("ESP") due to current and/or future statutory limitations and which are
not otherwise provided by any other plan maintained by the Company. Effective
January 1, 2003, the Company also desires to provide Returning CEOs with
benefits in addition to those currently provided by the Key Employee Insurance
Program.

INTERPRETATION AND GOVERNING LAW

This Plan is intended to constitute an unfunded program maintained primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated Employees consistent with the requirements of Sections
201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act
of 1974, as amended ("ERISA"). In the event ERISA does not preempt state law,
the state law of Michigan applies.

116

--------------------------------------------------------------------------------



PART A

FOR NON-U.S. SERVICE,
NON-CONTROLLED GROUP SERVICE,
AND/OR NON-COVERED CONTROLLED
GROUP SERVICE

--------------------------------------------------------------------------------

ARTICLE I
DEFINITIONS

1.01BENEFICIARY shall mean that person or persons designated by the Participant
to receive a distribution of any amounts payable under this Plan due to the
death of the Participant. Effective January 1, 2001, the beneficiary of a
Participant shall be deemed to be such Participant's spouse, if married, or
their domestic partner (effective May 1, 2002), if in a domestic partner
relationship as approved by the plan administrator, unless such spouse agrees in
writing to waive this right (such waiver does not apply to a domestic partner).
If the Participant is not married or in an approved domestic partner
relationship and fails to designate a Beneficiary, the amounts payable under
this Plan due to the death of the Participant shall be paid in the following
order: (a) to the children of the Participant; (b) to the beneficiary of the
Company Paid Life Insurance of the Participant; (c) to the beneficiary of the
Executive Split Dollar Life Insurance of the Participant; (d) to the beneficiary
of any Company-sponsored life insurance policy for which the Company pays all or
part of the premium of the Participant; or (e) to the deceased Participant's
estate.

1.02COMPANY shall mean The Dow Chemical Company and any other entity authorized
to participate under the Plan.

1.03EMPLOYEE shall mean someone who is employed by the Company to perform
personal services in an employer-employee relationship who receives compensation
from the Company other than a retirement benefit, severance pay, retainer, or
fee under contract.

1.04PARTICIPANT shall mean an Employee who is entitled to a Restricted Benefit
under this Plan as determined by the Plan Administrator.

1.05PLAN YEAR shall mean the twelve (12) month period beginning January 1 and
ending December 31.

1.06RESTRICTED BENEFIT shall mean benefits restricted under the exclusive
benefit rule, the inability to grant past service under DEPP to highly
compensated Employees without meeting the non-discrimination requirements of the
Code, and/or the inability to credit service to Employees while employed by a
controlled group member not covered by DEPP as more specifically described in
Article III. Effective January 1, 2003, RESTRICTED BENEFIT shall also mean any
additional benefit granted to Returning CEOs as described in Section 3.04 of
Article III of this Part A.

1.07RETIREMENT shall mean the date which the Participant commences to receive
benefits under DEPP.


        Additional definitions appear in the Preamble of the Plan.

ARTICLE II
PARTICIPATION

2.01ELIGIBILITY AND PARTICIPATION

Each Employee who is participating in DEPP and is specifically named by the Plan
Administrator shall be eligible to participate in the Plan. Provided, however,
that any Employee who is eligible for and elects to participate in the Key
Employee Insurance Program is no longer eligible to participate in this Plan and
waives all rights to any benefits under this Plan, except for Returning CEOs as
defined herein. Each named Employee shall furnish such information and perform
such acts as the Company may require in order to maintain such eligibility.

117

--------------------------------------------------------------------------------



2.02MEANING OF PARTICIPATION

        A Participant in the Plan shall be entitled to receive a Restricted
Benefit as provided in Article III.

2.03TERMINATION OF PARTICIPATION

An otherwise eligible Employee shall cease to actively participate in the Plan
upon the earlier of the Participant's Retirement, death, termination of
employment, or receipt of written notification that he or she is no longer
eligible to participate in the Plan. Thereafter, participation shall continue
only for the purpose of receiving a distribution of those Restricted Benefits
accrued and vested as of the date the Participant ceased to actively participate
in the Plan.

ARTICLE III
RESTRICTED BENEFITS

3.01RESTRICTION DUE TO INABILITY TO GRANT PAST SERVICE UNDER DEPP TO HIGHLY
COMPENSATED EMPLOYEES WITHOUT MEETING THE NON-DISCRIMINATION REQUIREMENTS OF
§401(a)(4) OF THE CODE

(a)The amount of retirement benefits payable under DEPP to certain Employees who
transfer from a foreign entity to a U.S. entity covered by the DEPP may not
include benefits for service rendered while a non-U.S. Employee. The intent of
this Section 3.01 is to provide these Employees, as named by the Plan
Administrator, benefits additional to the Employee's DEPP benefits, the benefits
being equal to the value of such Employee's accrued benefits under the foreign
plans at the time of transfer, subject to the restrictions in Section 3.01(b).

(b)The Restricted Benefits payable under Subsection (a) above are subject to the
following:

(i)Restricted Benefits shall be calculated under the terms of DEPP in effect on
the earlier of (A) termination, (B) Retirement, or (C) death, with the exception
of credited service. Credited service shall be determined according to a method
determined by the Plan Administrator.

(ii)If legally permissible, Participants hereunder shall be required to waive
any retirement benefits payable under any foreign plan. If such a waiver is not
legally permissible, the value of any retirement benefits received under the
foreign plans shall be deducted from any Restricted Benefits payable hereunder.
Such value shall be calculated according to a method determined by the Plan
Administrator.

(iii)A Participant's vested interest in his or her Restricted Benefit calculated
under this Section 3.01 (i.e., vesting percentage) shall be determined in
accordance with the vesting schedule in their current foreign plan. Such vested
interest shall be determined by aggregating service earned under the foreign
plan and DEPP. In the event a Participant forfeits by waiving all or a portion
of his or her Restricted Benefit due to the provisions of this Section 3.01, no
other Participant shall acquire any right to such forfeited amount except as the
Company in its discretion shall provide.

3.02RESTRICTION DUE TO THE EXCLUSIVE BENEFIT RULE UNDER §401(a) OF THE CODE

(a)The amount of credited service and compensation used to calculate retirement
benefits under DEPP is limited to the credited service and compensation earned
while an Employee of the Company (including all members of the controlled group
that have adopted DEPP). The Company, however, transfers Employees to entities
that are not members of the controlled group but with which it is affiliated.
The Company also hires persons from entities that are not affiliated with the
Company. The intent of this Section 3.02 is to provide Employees, as named by
the Plan Administrator, with additional benefits equal to the benefits such
Employee would have earned under DEPP for his or her full period of employment
with controlled group and non-controlled group entities and, if applicable, any
such service with a non-affiliated company as may be determined by the Plan
Administrator, subject to Section 3.02(b).

118

--------------------------------------------------------------------------------



(b)The Restricted Benefits payable under Subsection (a) above are subject to the
following:

(i)Restricted Benefits shall be calculated under the DEPP formula in effect on
the earlier of (A) termination or (B) Retirement or (C) death, using the
aggregated credited service and compensation earned while an Employee at both
controlled and non-controlled group entities and, if applicable, a
non-affiliated company as determined by the Plan Administrator. This amount
shall be reduced by both the benefit payable under DEPP and the value of any
retirement benefits payable under any plan of a non-controlled group employer
and, if applicable, a non-affiliated company as determined by the Plan
Administrator.

(ii)The value of any retirement benefits payable under any plan of a
non-controlled group employer and, if applicable, a non-affiliated company as
determined by the Plan Administrator shall be calculated according to a method
determined by the Plan Administrator.



3.03RESTRICTION DUE TO EMPLOYMENT BY A MEMBER OF THE CONTROLLED GROUP NOT
COVERED BY DEPP

(a)The amount of credited service and compensation used to calculate retirement
benefits under DEPP is limited to the credited service and compensation earned
while an Employee of the Company (including all members of the controlled group
that have adopted DEPP). However, Employees may be transferred to entities that
are members of the controlled group not covered by DEPP. The intent of this
Section 3.03 is to provide such Employees, as named by the Plan Administrator,
with additional benefits equal to the benefits such Employee would have earned
under DEPP for his or her full period of employment with both the Company and
the member of the controlled group not covered by DEPP, subject to the
restrictions in Section 3.03(b).

(b)The Restricted Benefits payable under Subsection (a) above are subject to the
following:

(i)Restricted Benefits shall be calculated under the DEPP formula in effect on
the earlier of (A) termination, (B) Retirement, or (C) death, using the
aggregated credited service and compensation earned while an Employee at both
the Company and the member of the controlled group not covered by DEPP. This
amount shall be reduced by both the benefit payable under DEPP and the value of
any retirement benefits payable under any plan of the member of the controlled
group not covered by DEPP.

(ii)The value of any retirement benefits payable under any plan of the
controlled group member not covered by DEPP shall be calculated according to a
method determined by the Plan Administrator.

3.04ADDITIONAL RESTRICTED BENEFITS TO RETURNING CEOS (a)The amount of the
additional Restricted Benefit for Returning CEOs is (i) minus (ii) calculated as
follows:

(i)The amount of benefit calculated under the terms of the Key Employee
Insurance Program, modified as follows:

(A)using the highest three years of compensation, whether or not consecutive;
and

(B)compensation for the calendar years 2003 and 2004 shall be the total of the
rates established as of each respective March 1 for (1) the Executive
Performance Plan target bonus and (2) the monthly base salary multiplied by
twelve, provided that the Returning CEOs do not leave the positions of President
and CEO without the prior concurrence of the Board of Directors, if such
departure occurs prior to December 31, 2004.


MINUS

(ii)The amount of benefit calculated under the terms of the Key Employee
Insurance Program without modification.

(b)The additional benefit calculated under the terms of this Section 3.04 must
be taken in the same form of payment as benefits payable under the Key Employee
Insurance Program.

119

--------------------------------------------------------------------------------





ARTICLE IV
DISTRIBUTION OF RESTRICTED BENEFITS

4.01PAYMENT OF RESTRICTED BENEFITS

(a)Form of Payment

Benefits under the Plan are payable in any of the following forms, as elected by
the Participant:

(i)Standard Option

The Participant's benefit under the Standard Option is payable in the same
optional form as the Participant's DEPP benefit other than the grandfathered
qualified joint and survivor annuity of the former Non-Contributory Pension Plan
for Employees of Union Carbide Corporation and its Participating Subsidiary
Companies for Prior UCC Program Participants. If such grandfathered option is
elected under DEPP, the benefit payable hereunder shall be paid as a life only
annuity as set forth in DEPP. The Standard Option benefit is determined and paid
pursuant to the provisions of DEPP.

(ii)Optional Forms of Benefit Payment

Subject to Paragraph (d) of this Section 4.01, the following Optional Forms of
Benefit Payment are available to Participants named by the Plan Administrator.
The benefits of such Participants are payable in any of the following Optional
Forms of Benefit Payment, as elected by the Participant.

(A)Lump Sum Option

Under the Lump Sum Option, the Participant's benefit hereunder is payable in a
single lump sum payment. The amount of the Lump Sum Option benefit shall be
equal to the greater of:

(1)the present value of the Restricted Benefit if paid immediately using the
G83U mortality table and an interest rate of eight percent (8%); or

(2)the present value of the Restricted Benefit deferred to age sixty-five
(65) using the G83U mortality table and an interest rate equal to the yield rate
for thirty (30) year Treasury constant maturity securities in the Federal
Reserve Statistical Release effective for the August prior to the Plan Year of
distribution.



(B)Monthly Installment Option

Under the Monthly Installment Option, the Participant's benefit hereunder is
payable in monthly installments over five (5), ten (10), fifteen (15), or twenty
(20) years as elected by the Participant. The amount of such monthly installment
is calculated by converting the Restricted Benefit to a single lump sum payment,
as described in (A) above. Each monthly installment shall be paid in a level
amount that will amortize the value of the single lump sum payment over the
period of time such monthly installments are to be paid, taking into
consideration distributions during such period and post-retirement earnings as
set forth in Section 4.01(d)(vi). For purposes of the calculations of the
monthly installments, the value of the single lump sum payment shall be
re-determined as of the November 30th of each year and the subsequent
installments will be adjusted for the next Plan Year according to procedures
established by the Plan Administrator.

120

--------------------------------------------------------------------------------



(C)Blended Option

Under the Blended Option, a portion of the Participant's benefit, twenty-five
percent (25%), fifty percent (50%), or seventy-five percent (75%), as elected by
the Participant, is payable under the Lump Sum Option and the remainder is
payable under the Monthly Installment Option. The amount of the Blended Option
is calculated pursuant to the provisions of (A) and (B) above.

(iii)Mandatory Lump Sum Form of Benefit Payment for Prior UCC Program
Participants


The Mandatory Lump Sum Form of Benefit Payment is mandatory for Prior UCC
Program Participants with a Restricted Benefit whose present value, as
determined under Section 4.01(a)(iii), is equal to or less than twenty-five
thousand dollars ($25,000). Under this Mandatory Lump Sum Form of Benefit
Payment, but only for Prior UCC Program Participants, the Participant's benefit
hereunder is payable in a single lump sum payment. On or before January 1, 2006,
Prior UCC Program Participants may roll over such single limp sum payment to The
Dow Chemical Company Elective Deferral Plan. After January 1, 2006, such
rollovers will not be permitted unless such Participant terminated employment
prior to March 1, 2004 and has not commenced benefits prior to March 1, 2004.
The amount of the Mandatory Lump Sum Form of Benefit Payment benefit shall be
calculated pursuant to (A) or (B) below.

(A)For Mandatory Lump Sum Form of Benefit Payments on or before January 1, 2006,
but only for Prior UCC Program Participants, the present value of the Restricted
Benefit if paid immediately using the mortality table specified by the
Commissioner of the Internal Revenue Service in Revenue Ruling 2001-62 and a
discount rate equal to the average of the 10 and 20 year Aaa municipal bonds as
published by Moody's or a similar rating service for the third month prior to
the month payments commence.

(B)For Mandatory Lump Sum form of Benefit Payments after January 1, 2006, the
greater of (1) or (2) below:

(1)the present value of the Restricted Benefit if paid immediately using the
G83U mortality table and an interest rate of eight percent (8%); or

(2)the present value of the Restricted Benefit deferred to age sixty-five
(65) using the mortality table specified by the Commissioner of the Internal
Revenue Service in Revenue Ruling 2001-62 and an interest rate equal to the
yield rate for thirty (30) year Treasury constant maturity securities in the
Federal Reserve Statistical Release effective for the August prior to the Plan
Year of distribution.



(b)Date of Payment 

(i)Standard Option


Under the Standard Option, the Participant's benefit hereunder is payable in the
same month as the Participant's DEPP benefit.

(ii)Optional Forms of Benefit Payment

Under any Optional Form of Benefit Payment that is properly elected by the
participant under Section 4.01(a)(ii), the Participant's benefit hereunder is
payable in the January of the year following the year of the Participant's
Retirement.

(iii)Mandatory Lump Sum Form of Benefit Payment for Prior UCC Program
Participants

Under the Mandatory Lump Sum Form of Benefit Payment for Prior UCC Program
Participants, the Participant's benefit hereunder is payable as soon as
administratively possible following the Participant's termination.

121

--------------------------------------------------------------------------------



(c)Benefit Payments Payable Upon Death

(i)Death Before Retirement

If a Participant makes an election while an active Employee, or a terminated
Participant makes an election prior to Retirement, and dies, such Participant's
election shall revert to the Standard Option.

Under the Standard Option, the survivor benefit hereunder is determined and paid
pursuant to the provisions of DEPP. If such Participant was subject to the
Mandatory Lump Sum for Prior UCC Program Participants, such lump sum benefit
shall be paid to the Participant's Beneficiary pursuant to (b) above.

(ii)Death After Retirement

In the event the Participant dies after the Participant has started to receive
benefit payments under this Plan, the type and amount of survivor benefits will
vary depending upon the form of benefit election made by the Participant under
Subsection 4.01(a) of the Plan.

(A)Standard Option

Under the Standard Option, the survivor benefit hereunder is determined and paid
pursuant to the provisions of DEPP.

(B)Optional Forms of Payment

(1)Lump Sum Option

Under the Lump Sum Option, if the Participant has received the single lump sum
payment, no other benefits are payable hereunder. If the Participant dies prior
to receiving such single lump sum payment, the single lump sum payment will be
made to the Participant's Beneficiary.

(2)Monthly Installment Option

Under the Monthly Installment Option, if the Participant dies prior to receiving
benefit payments for the period elected, then benefits will continue to the
Participant's Beneficiary for the remainder of the period elected. However, if
the remaining account balance is to be paid to an estate, it will be paid out in
a lump sum.

(3)Blended Option

Under the Blended Option, the Participant's Beneficiary would receive any
benefits which have not been paid to the Participant prior to such Participant's
death. If the portion elected as a single lump sum payment was not paid to the
Participant prior to death, such portion would be paid as a single lump sum
payment to the Participant's Beneficiary, and if the Participant dies prior to
receiving monthly installment benefit payments for the period elected, then
monthly installment benefits will continue to the Participant's Beneficiary for
the remainder of the period elected. However, if the remaining account balance
is to be paid to an estate, it will be paid out in a lump sum.

(C)Mandatory Lump Sum Form of Benefit Payment for Prior UCC Program Participants

Under the Mandatory Lump Sum Form of Benefit Payment for Prior UCC Program
Participants, if the Participant has received the single lump sum payment, no
other benefits are payable hereunder. If the Participant dies prior to receiving
such single lump sum payment, the single lump sum payment will be made to the
Participant's Beneficiary.

122

--------------------------------------------------------------------------------



(d)Miscellaneous

(i)No election

Participants entitled to a benefit under the Plan who do not make an election of
an Optional Form of Benefit Payment in writing prior to termination from
employment, Retirement, or death, shall be deemed to have elected the Standard
Option, except as subject to d(ii)(A).

(ii)Small Benefits

(A)Effective July 1, 1999, at the time of Retirement, if the present value of a
Participant's Restricted Benefits, as determined under Section 4.01(a)(ii)(A)
above, is equal to or less than twenty-five thousand dollars ($25,000), the
benefits will be paid under the Lump Sum Option.

(B)At the time of Retirement, if a Participant elects the Monthly Installment
Option and the monthly payment is less than three hundred dollars ($300) per
month, the Company, in its sole discretion, may shorten the elected payment
period in five-year increments.

(iii)Thirteen (13) Month Election Period

Participants entitled to a benefit under the Plan must elect in writing, at
least thirteen (13) months prior to Retirement, the Optional Form of Benefit
Payment.

(A)Election made less than thirteen (13) months prior to Retirement.    If
election of an Optional Form of Benefit Payment is not made at least thirteen
(13) months prior to Retirement, the Participant may:

(1)defer Retirement sufficiently so that Plan payments do not begin until the
subsequent January and at least thirteen (13) months after the written election;
or

(2)receive payment in accordance with the election of an Optional Form of
Benefit Payment at the date of payment indicated in Subsection (b)(ii) of this
Section 4.01 subject to a ten percent (10%) penalty.

(B)The preceding Subsection (A) shall not apply:

(1)if the Participant's Retirement is within thirteen (13) months after the
initial 1997 spring enrollment,

(2)if the Participant's termination of employment is involuntary, or

(3)upon the Participant's death.



(iv)Changing an Election

This Section 4.01(d)(iv) only applies to Participants who are eligible for the
Optional Forms of Benefit.

A Participant may change his or her election at any time. However, subject to
subsection 4.01(d)(iii)(B), changes made as follows will subject the benefits
payable hereunder to a ten percent (10%) penalty:

123

--------------------------------------------------------------------------------



(A)any change made less than thirteen (13) months prior to the date of payment
as set forth in Section 4.01(b); or

(B)any change made after benefit payments have commenced; however, if an
Optional Form of Benefit was elected, it cannot be changed to the Standard
Option.

The ten percent (10%) penalty will be retained by the Company.

(v)Withdrawal

Participants who elect the Monthly Installment Option or the Blended Option may
withdraw up to one hundred percent (100%) of the value of their benefit at any
time after payment begins subject to the following:

(A)The value of the Participant's benefit immediately prior to withdrawal is
subject to the ten percent (10%) penalty set forth in (d)(iv) above;

(B)Only one (1) withdrawal may be made in a Plan Year; and

(C)All withdrawals are paid as single lump sum payments.



(vi)Post-Retirement Earnings

A Participant who elects the Lump Sum Option, the Monthly Installment Option, or
the Blended Option shall have earnings credited on the value of his or her
benefit from the later of:

(A)the date of the Participant's Retirement; or

(B)the date which is thirteen (13) months after the Participant's most recent
option election under the Plan


through the date of full distribution. Subsection (B) above shall not apply if
the Participant's Retirement or voluntary termination of employment is within
thirteen (13) months after the initial 1997 spring enrollment.

Earnings shall be credited at an effective annual rate equal to one hundred
twenty-five percent (125%) of the one hundred twenty (120) month rolling average
of the ten (10) year U.S. Treasury Notes. The rate will change each January 1
based on such average as of the preceding September 30th, subject to a minimum
rate of eight percent (8%).

4.02CHANGE IN CONTROL

Change in Control shall mean a change in control of the Company of a nature that
would be required to be reported in response to Item 5(f) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), whether or not the Company is then subject to such
reporting requirement, provided that, without limitation, a Change in Control
shall be deemed to have occurred if:

(a)any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity, or any syndicate or group deemed to
be a person under Section 14(d)(2) of the Exchange Act, is or becomes the
"beneficial owner" (as defined in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act), directly or indirectly, of securities of
the Company representing 20% or more of the combined voting power of the
Company's then outstanding securities entitled to vote in the election of
directors of the Company; or

124

--------------------------------------------------------------------------------



(b)during any period of two (2) consecutive years (not including any period
prior to the execution of this Plan), individuals who at the beginning of such
period constitute the Board of Directors and any new directors, whose election
by the Board of Directors or nomination for election by the Company's
stockholders was approved by a vote of at least three quarters (3/4) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof. A change in control shall
not be deemed to be a Change in Control for purposes of this Plan if the Board
of Directors has approved such change in control prior to either:

(i)the occurrence of any of the events described in the foregoing clauses
(a) and (b), or

(ii)the commencement by any person other than the Company of a tender offer for
the Common Stock.

In the event of such Change in Control, the vested Restricted Benefits under
Sections 3.01, 3.02 and 3.03 shall become payable immediately and shall be paid
as a single lump sum payment within ninety (90) days of the Change in Control.
The value of such single lump sum payment shall be the present value of the
monthly Restricted Benefit as of the date of Change in Control calculated
pursuant to Section 4.01(a)(ii)(A).

ARTICLE V
RESTRICTED BENEFITS FUND

5.01FINANCING OF RESTRICTED BENEFITS

The entire cost of providing benefits under the Plan shall be paid by the
Company out of its current operating budget, and the Company shall not be
required under any circumstances to fund its obligations under the Plan.
Notwithstanding the foregoing, the Company may, at its sole option, informally
fund its obligations under the Plan in whole or in part by the creation of book
reserves, the establishment of a grantor trust, the purchase of insurance and
other assets, or by other means. In no event shall any Participant or
Beneficiary have any incidents of ownership to any such insurance contracts or
other assets. In addition, no Participant or Beneficiary shall be named a
beneficiary under any such insurance contract. If the Company informally funds
the Plan, in whole or in part, the manner of such informal funding and the
continuance or discontinuance of such informal funding shall be the sole
decision of the Company.

5.02GENERAL CREDITOR

The Participant, and/or Beneficiary, shall be regarded as an unsecured general
creditor of the Company with respect to any rights derived by the Participant,
and/or Beneficiary, from the existence of this Plan. Title to and beneficial
ownership of any Company assets (including any assets that may be held in trust)
which may be used to satisfy the Company's obligation for payment of Restricted
Benefits shall remain solely the property of the Company.

5.03LIABILITY OF COMPANY

Nothing in this Plan shall constitute the creation of a trust or other fiduciary
relationship between the Company, its agents, representatives or other Employees
dealing with the Plan and the Participant, Beneficiary or any other person. The
obligations of the Company under the Plan shall be an unfunded and unsecured
promise to pay.

5.04ASSIGNMENT

No rights under this Plan may be assigned, transferred, pledged or encumbered by
any Participant or Beneficiary. The obligations and rights of the Company under
this Plan may be encumbered in the event of the Company's insolvency.

125

--------------------------------------------------------------------------------



ARTICLE VI
MISCELLANEOUS

6.01PLAN IS BINDING

This Plan shall be binding upon and inure to the benefit of the Company,
participating Employees and their respective successors, assigns, heirs,
personal representatives, executors, administrators, Beneficiaries, and
legatees.

6.02ENTIRE PLAN

This document constitutes the entire Plan and no representations or other
actions by a Company Employee or representative may modify the rights and
obligations set forth in the Plan.

6.03NO GUARANTEE OF EMPLOYMENT

Nothing in this Plan shall be construed as an employment contract or as a
guarantee of employment for any period of time.

6.04GOVERNING LAW

In the event that ERISA does not preempt state law, the state law of Michigan
applies.

6.05TERMINATION

The Company reserves the right to terminate the Plan completely subject to the
conditions set forth below. Such termination shall have prospective application
only and shall not reduce or impair a Participant's right to Restricted Benefits
accrued and vested as of the date of termination. Each Participant shall receive
written note of the termination of the Plan describing the action taken in
detail.

6.06WITHHOLDING TAXES

The Company shall have the right to withhold taxes from any payments made
pursuant to the Plan, or make such other provisions as it deems necessary or
appropriate to satisfy its obligations to withhold federal, state, local or
foreign income or other taxes incurred by reason of payments pursuant to the
Plan. In lieu thereof, the Company shall have the right, to the extent permitted
by law, to withhold the amount of such taxes from any other sums due or to
become due from the Company to the Participant or any Beneficiary upon such
terms and conditions as the Company may prescribe.

6.07OVERPAYMENTS

If any overpayment of benefits is made under this Plan, the amount of the
overpayment may be set-off against future amounts payable to or on account of
the person who received the overpayment until the overpayment has been
recovered. The foregoing remedy is not intended to be exclusive.

126

--------------------------------------------------------------------------------



ARTICLE VII
PLAN ADMINISTRATION

7.01ADMINISTRATION

This Plan is administered by the Compensation Committee of the Board of
Directors of the Company who may delegate any or all of its responsibilities to
a Plan Administrator. The Plan Administrator is authorized to amend the Plan,
construe and interpret all Plan provisions, to adopt rules concerning the
implementation of Plan provisions, and to make any determinations necessary or
appropriate hereunder which shall be binding and conclusive on all parties
except as otherwise provided by the Plan Administrator. Any amendment shall have
prospective application only and shall not reduce or impair a Participant's
right to Restricted Benefits accrued and vested as of the date such amendment is
made. Each Participant shall receive written notice of the amendment or
termination of the Plan describing the action taken in detail.

7.02CLAIMS SUBMISSION AND REVIEW PROCEDURE

Any disputed claim for benefits must be submitted in writing to the Company. In
the event that any claim for benefits hereunder is denied (in whole or in part),
the claimant shall receive from the Company, within 90 days after its receipt of
the benefit claim, a written notice setting forth the specific reasons for
denial, with specific reference to pertinent provisions of this Plan, unless
special circumstances require an extension of time for processing the claim. The
notice shall be written in a manner calculated to be understood by the claimant.
If an extension of time is required, written notice of the extension shall be
furnished to the claimant prior to the termination of the initial 90-day period.
In no event shall such extension exceed a period of 90 days from the end of the
initial period. The claimant may make a written request for review of any such
denial by the Company within 60 days following the date of such denial. The
claimant shall be entitled to submit such issues or comments, in writing, as he
or she shall consider relevant to a determination of the claim. The Plan
Administrator shall notify the claimant of its decision in writing no later than
60 days following receipt of the claimant's request, unless specific
circumstances require an extension of time for processing, in which case the
Plan Administrator's decision shall be rendered no later than 120 days after
receipt of such request for review. The interpretations and construction of the
Plan by the Plan Administrator shall be binding and conclusive on all persons
and for all purposes. Notwithstanding the above, any disagreement may be
submitted to the Board of Directors or the Plan Administrator for resolution
provided that all interested parties agree to be bound by the decision. No
member of the Board of Directors, Company management or the Plan Administrator
shall be liable to any person for any action taken hereunder except for those
actions undertaken with lack of good faith.

PART B

FOR A SELECT GROUP OF MANAGEMENT OR
HIGHLY COMPENSATED EMPLOYEES, BOARD MEMBERS,
AND EMPLOYEES WHOSE BENEFITS ARE STATUTORILY LIMITED

--------------------------------------------------------------------------------

ARTICLE I
DEFINITIONS

1.01AVERAGE COMPENSATION for purposes of the Supplemental Retirement Benefit of
a Prior UCC Program Participant who was in the Union Carbide Compensation
Deferral Program on February 6, 2001 and who shall attain at least age 50 and
have at least 10 years of Eligibility Service, as defined under DEPP, as of or
before December 31, 2005, and such Participants who terminated employment prior
to March 1, 2004 and after February 6, 2003 and had not commenced benefits as of
March 1, 2004, shall equal the highest three year average compensation (HC3A) as
defined in DEPP but using Compensation as defined in Section 1.04 without regard
to incentive compensation plus the highest three year average, as defined in the
former Union Carbide Corporation Enhanced Retirement Income Plan (attached as
Exhibit 1), of incentive compensation averaged separately. Incentive
compensation for calendar years prior to 2004

127

--------------------------------------------------------------------------------



shall have the same meaning as defined in the former Union Carbide Corporation
Enhanced Retirement Income Plan, and for calendar years 2004 and 2005, incentive
compensation shall mean Compensation as defined in Section 1.04 without regard
to either deferred or paid base compensation. This Average Compensation shall be
used to calculate benefits as specified under Section 3.01.

1.02BENEFICIARY shall mean that person or persons designated by the Participant
to receive a distribution of any amounts payable under this Plan due to the
death of the Participant. Effective January 1, 2001, the beneficiary of a
Participant shall be deemed to be such Participant's spouse, if married, or
their domestic partner (effective May 1, 2002), if in a domestic partner
relationship as approved by the plan administrator, unless such spouse agrees in
writing to waive this right (such waiver does not apply to a domestic partner).
If the Participant is not married or in an approved domestic partner
relationship and fails to designate a Beneficiary, the amounts payable under
this Plan due to the death of the Participant shall be paid in the following
order: (a) to the children of the Participant; (b) to the beneficiary of the
Company Paid Life Insurance of the Participant; (c) to the beneficiary of the
Executive Split Dollar Life Insurance of the Participant; (d) to the beneficiary
of any Company-sponsored life insurance policy for which the Company pays all or
part of the premium of the Participant; or (e) to the deceased Participant's
estate.

1.03COMPANY shall mean The Dow Chemical Company and any other entity authorized
to participate under the Plan.

1.04COMPENSATION shall mean:

(a)compensation as defined under DEPP without regard to Code limitations,

(b)compensation, if any, granted by the Compensation Committee recognized for
supplemental pension purposes but excluded under DEPP, which shall include
deferred compensation, and/or

(c)non-covered compensation, if any, as shall be deemed by the Compensation
Committee, such as deferred compensation, the value of deferred stock, dividend
units, and/or restricted stock awarded under circumstances other than those
described in Subsection (b) of this Section 1.04 and which do not constitute
compensation for purposes of DEPP.

1.05EMPLOYEE shall mean someone who is employed by the Company.

1.06PARTICIPANT shall mean an Employee:

(a)who is a Board member who is an officer or Employee of the Company and who
may relinquish line responsibility,

(b)whose benefits under DEPP are limited by the Employee Retirement Income
Security Act of 1974 (ERISA), or

(c)who is in a select group of management or is a highly compensated employee,
as determined by the Plan Administrator, who receives forms of compensation that
do not constitute compensation as defined in DEPP.

PARTICIPANT shall also mean a former employee of Union Carbide Corporation who
transferred to the Company after the merger of the Company with Union Carbide
Corporation prior to this restatement who terminated prior to March 1, 2004 and
had not commenced benefits as of March 1, 2004.

1.07PLAN YEAR shall mean the twelve (12) month period beginning January 1 and
ending December 31.

1.08RETIREMENT shall mean the date which the Participant commences to receive
benefits under DEPP.

1.09SUPPLEMENTAL RETIREMENT BENEFITS shall mean benefits which are reduced under
DEPP and ESP due to current and/or future statutory limitations, and, if
applicable, for Prior UCC Program Participants, non-separate averaging of
Compensation, and which are not otherwise provided by any other plan maintained
by the Company as more specifically set forth in Section 3.01.

Additional definitions appear in the Preamble of the Plan.

128

--------------------------------------------------------------------------------



ARTICLE II
PARTICIPATION

2.01ELIGIBILITY AND PARTICIPATION

Each Employee who is a member of a select group of management or a highly
compensated employee, board members and/or an Employee whose benefits are
statutorily limited shall be eligible to participate in the Plan. Each Prior UCC
Program Participant who terminated prior to March 1, 2004 and had not commenced
benefits as of March 1, 2004 shall also be a Participant hereunder. Provided,
however, that any Employee who is eligible for and elects to participate in the
Key Employee Insurance Program is no longer eligible to participate in this Plan
and waives all rights to any benefits under this Plan. Each named Employee or
Participant shall furnish such information and perform such acts as the Company
may require in order to maintain such eligibility.

2.02MEANING OF PARTICIPATION

A Participant in the Plan shall be entitled to receive a Supplemental Retirement
Benefit as provided in Article III.

2.03TERMINATION OF PARTICIPATION

An otherwise eligible Employee shall cease to actively participate in the Plan
upon the earlier of the Participant's Retirement, death, termination of
employment, or receipt of written notification that he or she is no longer
eligible to participate in the Plan. Thereafter, participation shall continue
only for the purpose of receiving a distribution of those benefits accrued and
vested as of the date the Participant ceased to actively participate in the
Plan.

ARTICLE III
SUPPLEMENTAL RETIREMENT BENEFITS

3.01SUPPLEMENTAL RETIREMENT BENEFITS

The amount of Supplemental Retirement Benefits payable to a Participant under
Part B of this Plan equals the benefit which would be payable to or on behalf of
the Participant under DEPP if Compensation as defined in Section 1.04 of the
Plan were substituted for compensation as defined in DEPP and the provisions of
DEPP providing for the limitation of benefits in accordance with Sections 415
and 401(a)(17) of the Internal Revenue Code were inapplicable, less the benefit
actually payable to or on behalf of the Participant under DEPP (and of the
benefits under any other private retirement plan deducted there from pursuant to
Section 9 of Article IV of DEPP).

The amount of Supplemental Retirement Benefits payable to a Prior UCC Program
Participant who was in the Union Carbide Compensation Deferral Program on
February 6, 2001 and who shall attain at least age 50 and have at least 10 years
of Eligibility Service, as defined under DEPP, as of or before December 31,
2005, and such Participants who terminated employment prior to March 1, 2004 and
after February 6, 2003 and had not commenced benefits as of March 1, 2004 equals
the greater of the benefit calculated under the above paragraph or the benefit
calculated as of the earlier of December 31, 2005 or termination which would be
payable to or on behalf of the Participant under DEPP if Average Compensation as
defined in Section 1.01 of the Plan were substituted for compensation as defined
in DEPP under the formula of Section 4.1(a)(iii) or Section 4.5(c) of the Union
Carbide Employees' Pension Plan, as applicable, and the provisions of DEPP
providing for the limitation of benefits in accordance with Sections 415 and
401(a)(17) of the Internal Revenue Code were inapplicable, less the benefit
actually payable to or on behalf of the Participant under DEPP (and of the
benefits under any other private retirement plan deducted therefrom pursuant to
Section 9 of Article IV of DEPP).

If a Participant in this Plan is not a Participant in DEPP, but is covered by
another retirement plan or plans maintained by the Company or a subsidiary, a
Supplemental Retirement Benefit may be computed and paid based as near as
practicable upon the principles set forth in this Section 3.01 as shall be
determined by the Plan Administrator.

A Participant's vested interest in his or her Supplemental Retirement Benefit
calculated under this Section 3.01 (i.e., vesting percentage) shall be
determined in accordance with the vesting schedule in DEPP.

129

--------------------------------------------------------------------------------



ARTICLE IV
DISTRIBUTION AND FORM OF SUPPLEMENTAL RETIREMENT BENEFITS

4.01PAYMENT OF SUPPLEMENTAL RETIREMENT BENEFITS

(a)Form of Payment

Benefits under the Plan are payable in any of the following forms, as elected by
the Participant:

(i)Standard Option

The Participant's benefit under the Standard Option is payable in the same
optional form as the Participant's DEPP benefit other than the grandfathered
qualified joint and survivor annuity of the former Non-Contributory Pension Plan
for Employees of Union Carbide Corporation and its Participating Subsidiary
Companies for Prior UCC Program Participants. If such grandfathered option is
elected under DEPP, the benefit payable hereunder shall be paid as a life only
annuity as set forth in DEPP. The Standard Option benefit is determined and paid
pursuant to the provisions of DEPP.

(ii)Optional Forms of Benefit Payment

Subject to Paragraph (d) of this Section 4.01, the following Optional Forms of
Benefit Payment are available to Participants named by the Plan Administrator.
The benefits of such Participants are payable in any of the following Optional
Forms of Benefit Payment, as elected by the Participant.

(A)Lump Sum Option

Under the Lump Sum Option, the Participant's benefit hereunder is payable in a
single lump sum payment. The amount of the Lump Sum Option benefit shall be
equal to the greater of:

(1)the present value of the Supplemental Benefit if paid immediately using the
G83U mortality table and an interest rate of eight percent (8%); or

(2)the present value of the Supplemental Benefit deferred to age sixty-five
(65) using the G83U mortality table and an interest rate equal to the yield rate
for thirty (30) year Treasury constant maturity securities in the Federal
Reserve Statistical Release effective for the August prior to the Plan Year of
distribution.



(B)Monthly Installment Option

Under the Monthly Installment Option, the Participant's benefit hereunder is
payable in monthly installments over five (5), ten (10), fifteen (15), or twenty
(20) years as elected by the Participant. The amount of such monthly installment
is calculated by converting the Supplemental Benefit to a single lump sum
payment, as described in (A) above. Each monthly installment shall be paid in a
level amount that will amortize the value of the single lump sum payment over
the period of time such monthly installments are to be paid, taking into
consideration distributions during such period and post-retirement earnings as
set forth in Section 4.01(d)(vi). For purposes of the calculations of the
monthly installments, the value of the single lump sum payment shall be
re-determined as of the November 30th of each year and the subsequent
installments will be adjusted for the next Plan Year according to procedures
established by the Plan Administrator.

(C)Blended Option

Under the Blended Option, a portion of the Participant's benefit, twenty-five
percent (25%), fifty percent (50%), or seventy-five percent (75%), as elected by
the Participant, is payable under the Lump Sum Option and the remainder is
payable under the Monthly Installment Option. The amount of the Blended Option
is calculated pursuant to the provisions of (A) and (B) above.

130

--------------------------------------------------------------------------------



(iii)Mandatory/Optional Lump Sum Form of Benefit Payments for Prior UCC Program
Participants

(A)Mandatory Lump Sum
Subject to Paragraph (d) of this Section 4.01, the Mandatory Lump Sum Form of
Benefit Payment is mandatory for Prior UCC Program Participants with a
Supplemental Benefit whose present value, as determined under
Section 4.01(a)(iii), is equal to or less than twenty-five thousand dollars
($25,000). Under this Mandatory Lump Sum Form of Benefit Payment, but only for
Prior UCC Program Participants, the Participant's benefit hereunder is payable
in a single lump sum payment. On or before January 1, 2006, Prior UCC Program
Participants may roll over such single lump sum payment to The Dow Chemical
Company Elective Deferral Plan. After January 1, 2006, such rollovers will not
be permitted unless such Participant terminated employment prior to March 1,
2004 and has not commenced benefits prior to March 1, 2004. The amount of the
Mandatory Lump Sum Form of Benefit Payment benefit shall be calculated pursuant
to (1) or (2) below.

(1)For Mandatory Lump Sum Form of Benefit Payments on or before January 1, 2006,
but only for Prior UCC Program Participants, the present value of the
Supplemental Benefit if paid immediately using the mortality table specified by
the Commissioner of the Internal Revenue Service in Revenue Ruling 2001-62 and a
discount rate equal to the average of the 10 and 20 year Aaa municipal bonds as
published by Moody's or a similar rating service for the third month prior to
the month payments commence.

(2)For Mandatory Lump Sum Form of Benefit Payments after January 1, 2006, the
greater of a. or b. below:

a.the present value of the Supplemental Benefit if paid immediately using the
G83U mortality table and an interest rate of eight percent (8%); or

b.the present value of the Supplemental Benefit deferred to age sixty-five
(65) using the mortality table specified by the Commissioner of the Internal
Revenue Service in Revenue Ruling 2001-62 and an interest rate equal to the
yield rate for thirty (30) year Treasury constant maturity securities in the
Federal Reserve Statistical Release effective for the August prior to the Plan
Year of distribution.

(B)Optional Lump Sum
Subject to Paragraph (d) of this Section 4.01, the Optional Lump Sum Form of
Benefit Payment is available to Former UCC Program Participants who were in the
Union Carbide Compensation Deferral Program on February 6, 2001 and who shall
attain at least age 50 and have at least 10 years of Eligibility Service, as
defined under DEPP, as of or before December 31, 2005 until January 1, 2006 and
such Participants, who terminated employment prior to March 1, 2004 and have not
commenced benefits prior to March 1, 2004. Under this Optional Lump Sum Form of
Benefit Payment, the Participant's benefit hereunder is payable in a single lump
sum payment. The amount of the Optional Lump Sum Form of Benefit Payment benefit
shall be equal to the present value of the Supplemental Retirement Benefit if
paid immediately using a discount rate equal to the average of 10 and 20 year
Aaa municipal bonds as published by Moody's or a similar rating service for the
third month prior to the month payments commence and the mortality table
specified by the Commissioner of the Internal Revenue Service in Revenue Ruling
2001-62. On or before January 1, 2006, Former UCC Program Participants may roll
over such single lump sum payment to The Dow Chemical Company Elective Deferral
Plan. After January 1, 2006, such rollovers will not be permitted unless such
Participant terminated employment prior to March 1, 2004 and has not commenced
benefits prior to March 1, 2004.

131

--------------------------------------------------------------------------------



(b)Date of Payment

(i)Standard Option

Under the Standard Option, the Participant's benefit hereunder is payable in the
same month as the Participant's DEPP benefit.

(ii)Optional Forms of Benefit Payment

Under any Optional Form of Benefit Payment that is properly elected by the
Participant under Section 4.01(a)(ii), the Participant's benefit hereunder is
payable in the January of the year following the year of the Participant's
Retirement.

(iii)Mandatory/Optional Lump Sum Form of Benefit Payments for Former UCC Program
Participants

(A)Under the Mandatory Lump Sum Form of Benefit Payment, the Participant's
benefit hereunder is payable as soon as administratively possible following the
Participant's termination.

(B)If the Optional Lump Sum Form of Benefit is elected by the Participant, the
Participant's benefit hereunder is payable under the Standard Option beginning
in the same month as the Participant's DEPP benefit until the July of the year
following the month payments commence, at which time the remaining value of the
Lump Sum will be paid.



(c)Benefit Payments Payable Upon Death

(i)Death Before Retirement

If a Participant makes an election while an active Employee, or a terminated
Participant makes an election prior to Retirement, and dies, the Participant's
election shall revert to the Standard Option.

Under the Standard Option, the survivor benefit hereunder is determined and paid
pursuant to the provisions of DEPP. If such Participant was subject to the
Mandatory Lump Sum, such lump sum benefit shall be paid to the Participant's
Beneficiary pursuant to 4.01(b)(iii)(A) above.

(ii)Death After Retirement

In the event the Participant dies after the Participant has started to receive
benefit payments under this Plan, the type and amount of survivor benefits will
vary depending upon the form of benefit election made by the Participant under
Subsection 4.01(a) of the Plan.

(A)Standard Option

Under the Standard Option, the survivor benefit hereunder is determined and paid
pursuant to the provisions of DEPP.

(B)Optional Forms of Payment

(1)Lump Sum Option

Under the Lump Sum Option, if the Participant has received the single lump sum
payment, no other benefits are payable hereunder. If the Participant dies prior
to receiving such single lump sum payment, the single lump sum payment will be
made to the Participant's Beneficiary.

132

--------------------------------------------------------------------------------



(2)Monthly Installment Option

Under the Monthly Installment Option, if the Participant dies prior to receiving
benefit payments for the period elected, then benefits will continue to the
Participant's Beneficiary for the remainder of the period elected. However, if
the remaining account balance is to be paid to an estate, it will be paid out in
a lump sum.

(3)Blended Option

Under the Blended Option, the Participant's Beneficiary would receive any
benefits which have not been paid to the Participant prior to such Participant's
death. If the portion elected as a single lump sum payment was not paid to the
Participant prior to death, such portion would be paid as a single lump sum
payment to the Participant's Beneficiary, and if the Participant dies prior to
receiving benefit payments for the period elected, then monthly installment
benefits will continue to the Participant's Beneficiary for the remainder of the
period elected. However, if the remaining account balance is to be paid to an
estate, it will be paid out in a lump sum.

(C)Mandatory/Optional Lump Sum Form of Benefit Payments for Former UCC Program
Participants

(1)Mandatory Lump Sum Form of Benefit Payment

Under the Mandatory Lump Sum Form of Benefit Payment, if such Participant has
received the single lump sum payment, no other benefits are payable hereunder.
If the Participant dies prior to receiving such single lump sum payment, the
single lump sum payment will be made to the Participant's Beneficiary.

(2)Optional Lump Sum Form of Benefit Payment

Under the Optional Lump Sum Form of Benefit Payment, if such Participant has
received the single lump sum payment, no other benefits are payable hereunder.
If the Participant dies prior to the July of the year following the month
payments commence, such Participant's benefit will continue to be paid as set
forth in 4.01(b)(iii)(B); that is, payable under the Standard Option beginning
in the same month as the DEPP benefit began until the July of the year following
the month payments commence, at which time the remaining value of the Lump Sum
will be paid to the Beneficiary.

(d)Miscellaneous

(i)No election

Participants entitled to a benefit under the Plan who do not make an election of
an Optional Form of Benefit Payment in writing prior to their termination from
employment, Retirement, or death, shall be deemed to have elected the Standard
Option, except as subject to d(ii)(A).

(ii)Small Benefits

(A)Effective July 1, 1999, at the time of Retirement, if the present value of a
Participant's Restricted Benefits, as determined under this
Section 4.01(a)(ii)(A) above, is equal to or less than twenty-five thousand
dollars ($25,000), the benefits will be paid under the Lump Sum Option.

(B)At the time of Retirement, if a Participant elects the Monthly Installment
Option and the monthly payment is less than three hundred dollars ($300) per
month, the Company, in its sole discretion, may shorten the elected payment
period in five-year increments.

133

--------------------------------------------------------------------------------



(iii)Thirteen (13) Month Election Period

Participants entitled to a benefit under the Plan must elect in writing, at
least thirteen (13) months prior to Retirement, the Optional Form of Benefit
Payment.

(A)Election made less than thirteen (13) months prior to Retirement.    If
election of an Optional Form of Benefit Payment is not made at least thirteen
(13) months prior to Retirement, the Participant may:

(1)defer Retirement sufficiently so that Plan payments do not begin until the
subsequent January and at least thirteen (13) months after the written election;
or

(2)receive payment in accordance with the election of an Optional Form of
Benefit Payment at the date of payment indicated in Subsection (b)(ii) of this
Section 4.01 subject to a ten percent (10%) penalty.

(B)The preceding Subsection (A) shall not apply:

(1)if the Participant's Retirement is within thirteen (13) months after the
initial 1997 spring enrollment,

(2)if the Participant's termination of employment is involuntary, or

(3)upon the Participant's death.



(iv)Changing an Election

This Section 4.01(d)(iv) only applies to Participants who are eligible for the
Optional Forms of Benefit.

A Participant may change his or her election at any time. However, subject to
subsection 4.01(d)(iii)(B), changes made as follows will subject the benefits
payable hereunder to a ten percent (10%) penalty:

(A)any change made less than thirteen (13) months prior to the date of payment
as set forth in Section 4.01(b); or

(B)any change made after benefits payments have commenced; however, if an
Optional Form of Benefit was elected, it cannot be changed to the Standard
Option.


The ten percent (10%) penalty will be retained by the Company.

(v)Withdrawal

Participants who elect the Monthly Installment Option or the Blended Option may
withdraw up to one hundred percent (100%) of the value of their benefit at any
time after payment begins subject to the following:

(A)The value of the Participant's benefit immediately prior to withdrawal is
subject to the ten percent (10%) penalty set forth in (d)(iv) above;

(B)Only one (1) withdrawal may be made in a Plan Year; and

(C)All withdrawals are paid as single lump sum payments.

134

--------------------------------------------------------------------------------



(vi)Post-Retirement Earnings

A Participant who elects the Lump Sum Option, the Monthly Installment Option, or
the Blended Option shall have earnings credited on the value of his or her
benefit from the later of:

(A)the date of the Participant's Retirement; or

(B)the date which is thirteen (13) months after the Participant's most recent
option election under the Plan

through the date of full distribution. Subsection (B) above shall not apply if
the Participant's Retirement or voluntary termination of employment is within
thirteen (13) months after the initial 1997 spring enrollment

Earnings shall be credited at an effective annual rate equal to one-hundred
twenty-five percent (125%) of the one-hundred twenty (120) month rolling average
of the ten (10) year U.S. Treasury Notes. The rate will change each January 1
based on such average as of the preceding September 30th, subject to a minimum
rate of eight percent (8%).

4.02CHANGE IN CONTROL

Change in Control shall mean a change in control of the Company of a nature that
would be required to be reported in response to Item 5(f) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), whether or not the Company is then subject to such
reporting requirement, provided that, without limitation, a Change in Control
shall be deemed to have occurred if:

(a)any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity, or any syndicate or group deemed to
be a person under Section 14(d)(2) of the Exchange Act, is or becomes the
"beneficial owner" (as defined in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act), directly or indirectly, of securities of
the Company representing 20% or more of the combined voting power of the
Company's then outstanding securities entitled to vote in the election of
directors of the Company; or

(b)during any period of two (2) consecutive years (not including any period
prior to the execution of this Plan), individuals who at the beginning of such
period constitute the Board of Directors and any new directors, whose election
by the Board of Directors or nomination for election by the Company's
stockholders was approved by a vote of at least three quarters (3/4) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof. A change in control shall
not be deemed to be a Change in Control for purposes of this Plan if the Board
of Directors has approved such change in control prior to either:

(i)the occurrence of any of the events described in the foregoing clauses
(a) and (b), or

(ii)the commencement by any person other than the Company of a tender offer for
the Common Stock.

In the event of such Change in Control, the vested Restricted Benefits under
Section 3.01, 3.02 and 3.03 shall become payable immediately and shall be paid
as a single lump sum payment within ninety (90) days of the Change in Control.
The value of such single lump sum payment shall be the present value of the
monthly Supplemental Retirement Benefit as of the date of Change in Control
calculated pursuant to Section 4.01(a)(ii)(A).

135

--------------------------------------------------------------------------------



ARTICLE V
SUPPLEMENTAL RETIREMENT BENEFITS FUND

5.01FINANCING OF SUPPLEMENTAL RETIREMENT BENEFITS

The entire cost of providing benefits under the Plan shall be paid by the
Company out of its current operating budget, and the Company shall not be
required under any circumstances to fund its obligations under the Plan.
Notwithstanding the foregoing, the Company may, at its sole option, informally
fund its obligations under the Plan in whole or in part by the creation of book
reserves, the establishment of grantor trust, the purchase of insurance and
other assets, or by other means. In no event shall any Participant or
Beneficiary have any incidents of ownership to any such insurance contracts or
other assets. In addition, no Participant or Beneficiary shall be named a
beneficiary under any such insurance contract. If the Company informally funds
the Plan, in whole or in part, the manner of such informal funding and the
continuance or discontinuance of such informal funding shall be the sole
decision of the Company.

5.02GENERAL CREDITOR

The Participant and/or Beneficiary shall be regarded as an unsecured general
creditor of the Company with respect to any rights derived by the Participant
and/or Beneficiary, from the existence of this Plan. Title to and beneficial
ownership of any Company assets (including any assets that may be held in trust)
which may be used to satisfy the Company's obligation for payment of Restricted
Benefits shall remain solely the property of the Company.

5.03LIABILITY OF COMPANY

Nothing in this Plan shall constitute the creation of a trust or other fiduciary
relationship between the Company, its agents, representatives or other Employees
dealing with the Plan and the Participant, Beneficiary or any other person. The
obligations of the Company under the Plan shall be an unfunded and unsecured
promise to pay.

5.04ASSIGNMENT

No rights under this Plan may be assigned, transferred, pledged or encumbered by
any Participant or Beneficiary. The obligations and rights of the Company under
this Plan may be encumbered in the event of the Company's insolvency.

ARTICLE VI
MISCELLANEOUS

6.01PLAN IS BINDING

This Plan shall be binding upon and inure to the benefit of the Company,
participating Employees and their respective successors, assigns, heirs,
personal representatives, executors, administrators, Beneficiaries and legatees.

6.02ENTIRE PLAN

This document constitutes the entire Plan and no representations or other
actions by a Company Employee or representative may modify the rights and
obligations set forth in the Plan.

6.03NO GUARANTEE OF EMPLOYMENT

Nothing in this Plan shall be construed as an employment contract or as a
guarantee of employment for any period of time.

6.04GOVERNING LAW

In the event that ERISA does not preempt state law, the state law of Michigan
applies.

136

--------------------------------------------------------------------------------



6.05TERMINATION

The Company reserves the right to terminate the Plan completely subject to the
conditions set forth below. Such termination shall have prospective application
only and shall not reduce or impair a Participant's right to Supplemental
Retirement Benefits accrued and vested as of the date of termination. Each
Participant shall receive written note of the termination of the Plan describing
the action taken in detail.

6.06WITHHOLDING TAXES

The Company shall have the right to withhold taxes from any payments made
pursuant to the Plan, or make such other provisions as it deems necessary or
appropriate to satisfy its obligations to withhold federal, state, local or
foreign income or other taxes incurred by reason of payments pursuant to the
Plan. In lieu thereof, the Company shall have the right, to the extent permitted
by law, to withhold the amount of such taxes from any other sums due or to
become due from the Company to the Participant or any Beneficiary upon such
terms and conditions as the Company may prescribe.

6.07OVERPAYMENTS

If any overpayment of benefits is made under this Plan, the amount of the
overpayment may be set-off against future amounts payable to or on account of
the person who received the overpayment until the overpayment has been
recovered. The foregoing remedy is not intended to be exclusive.

ARTICLE VII
PLAN ADMINISTRATION

7.01ADMINISTRATION AND AMENDMENT

This Plan is administered by the Compensation Committee of the Board of
Directors of the Company who may delegate any or all of its responsibilities to
a Plan Administrator. The Plan Administrator is authorized to amend the Plan,
construe and interpret all Plan provisions, to adopt rules concerning the
implementation of Plan provisions, and to make any determinations necessary or
appropriate hereunder which shall be binding and conclusive on all parties
except as otherwise provided by the Plan Administrator. Any amendment shall have
prospective application only and shall not reduce or impair a Participant's
right to Supplemental Retirement Benefits accrued and vested as of the date such
amendment is made. Each Participant shall receive written notice of the
amendment or termination of the Plan describing the action taken in detail.

7.02CLAIMS SUBMISSION AND REVIEW PROCEDURE

Any disputed claim for benefits must be submitted in writing to the Company. In
the event that any claim for benefits hereunder is denied (in whole or in part),
the claimant shall receive from the Company, within 90 days after its receipt of
the benefit claim, a written notice setting forth the specific reasons for
denial, with specific reference to pertinent provisions of this Plan, unless
special circumstances require an extension of time for processing the claim. The
notice shall be written in a manner calculated to be understood by the claimant.
If an extension of time is required, written notice of the extension shall be
furnished to the claimant prior to the termination of the initial 90-day period.
In no event shall such extension exceed a period of 90 days from the end of the
initial period. The claimant may make a written request for review of any such
denial by the Company within 60 days following the date of such denial. The
claimant shall be entitled to submit such issues or comments, in writing, as he
or she shall consider relevant to a determination of the claim. The Plan
Administrator shall notify the claimant of its decision in writing no later than
60 days following receipt of the claimant's request, unless specific
circumstances require an extension of time for processing, in which case the
Plan Administrator's decision shall be rendered no later than 120 days after
receipt of such request for review. The interpretations and construction of the
Plan by the Plan Administrator shall be binding and conclusive on all persons
and for all purposes. Notwithstanding the above, any disagreement may be
submitted to the Board of Directors or the Plan Administrator for resolution
provided that all interested parties agree to be bound by the decision. No
member of the Board of Directors, Company management, or the Plan Administrator
shall be liable to any person for any action taken hereunder except for those
actions undertaken with lack of good faith.

137

--------------------------------------------------------------------------------





EXHIBIT 1

UNION CARBIDE CORPORATION

ENHANCED RETIREMENT

INCOME PLAN

(Effective as of January 1, 1998)

General

        This is an enhanced retirement income plan for participants in the
Retirement Program Plan who receive a retirement benefit under the Retirement
Program Plan which is limited by Code Section 415 or Code Section 401(a)(17).

        Specifically, the purpose of this Plan is to provide a retirement
benefit equal to the excess of:

        (1)   the retirement benefit which would be provided by the Retirement
Program Plan, determined without regard to Code Section 415 or Code
Section 401(a)(17), if

        (a)   average monthly Compensation included Incentive Compensation and
base salary deferred pursuant to the terms of the Compensation Deferral Program
or any successor or predecessor program, and

        (b)   all Incentive Compensation, whether deferred or not, were averaged
separately from Base Compensation (as defined in the Retirement Program Plan);

        over

        (2)   the retirement benefit actually provided by the Retirement Program
Plan, the Equalization Benefit Plan and the Supplemental Retirement Income Plan.

        This Plan is completely separate from the Retirement Program Plan, the
Supplemental Retirement Income Plan and the Equalization Benefit Plan, is
unfunded for purposes of Title I of the Employee Retirement Income Security Act
of 1974, as amended and is not qualified for special tax treatment under the
Code.


ARTICLE I

Eligibility


        Section 1.    A Participant shall be eligible to participate in this
Plan if such Participant receives a retirement benefit from the Retirement Plan
which is limited by Code Section 401(a)(17) or Code Section 415, or is a
participant in either the 1997 Union Carbide Variable Compensation Plan or the
1997 Union Carbide Mid-Management Variable Compensation Plan.

138

--------------------------------------------------------------------------------




ARTICLE II

Administration


        Section 1.    (a) The Compensation Committee shall have the authority to
administer this Plan. The Compensation Committee may adopt such rules as it may
deem necessary for the proper administration of this Plan and its decision in
all matters involving the interpretation and application of the Plan shall be
final, conclusive, and binding on all parties.

        (b)   The Compensation Committee may, in its sole discretion, designate
any person(s) or committee to administer this Plan. To the extent provided by
the Compensation Committee, such person(s) or committee designated to administer
this Plan shall have the same powers and responsibilities as the Compensation
Committee.


ARTICLE III

Amount of Enhanced Retirement Income


        Section 1.    (a) A Participant's monthly Enhanced Retirement Income
shall be computed by:

        (i)    determining the benefit which would be payable using the
applicable formula provided in Article V of the Retirement Program Plan,
determined without regard to Code Section 415 or Code Section 401(a)(17);
provided, however, that average monthly Compensation shall be:

        (A)  the larger of:

        (I)   1/36 of a Participant's Base Salary related to the three full
calendar years in which such Base Salary was largest during the ten full
calendar years next preceding the date of death or retirement, or

        (II)  1/36 of a Participant's Base Salary for the thirty-six (36) full
calendar months next preceding the date of death or retirement; plus

        (B)  1/36 of the Participant's Incentive Compensation related to the
three full calendar years in which such Incentive Compensation was the largest
during the ten full calendar years next preceding the date of death or
retirement; provided, that the calendar years in which the Participant was hired
or terminated employment shall each be considered a full calendar year for the
purposes of this clause (B) and provided that if there is Incentive Compensation
in the retirement year that the 10th preceding year will continue to be
considered; and

        (ii)   reducing such benefit by the total monthly amount of such
Participant's retirement benefit actually payable under the Retirement Program
Plan, the Equalization Benefit Plan and the Supplemental Retirement Income Plan.

        (b)   For purposes of this Section 1, "Incentive Compensation" will be
related to the calendar year in which a Participant performed the services for
which the Incentive Compensation was paid.

        (c)   For purposes of this Section 1, the amount of "Base Salary"
received in any calendar month shall be calculated in the same manner in which
average monthly Base Compensation used to compute pension benefits under the
Retirement Program Plan is calculated (determined without regard to Incentive
Compensation, as defined therein); provided, however, that Base Salary shall
also include any base salary deferred by a Participant pursuant to the terms of
the Compensation Deferral Program, in the calendar year in which it would
otherwise have been paid and any cash profit sharing for the calendar year
earned, to a maximum of twenty (20) days per year.

        (d)   Any benefits either payable under, or which have been satisfied
through the purchase of, non-qualified annuities in connection with the
Corporation's non-qualified plans shall be deducted from the amounts payable
pursuant to subparagraph (a) above.

        (e)   Notwithstanding the foregoing, the amount of a Participant's
Enhanced Retirement Income shall include any additional non-qualified retirement
benefits resulting from agreements entered into by the Corporation and the
Participant.

139

--------------------------------------------------------------------------------



        Section 2.    If the Enhanced Retirement Income payable to a Participant
under this Plan commences before the grant to such Participant of Incentive
Compensation (whether or not deferred) which may be used to determine average
monthly Compensation under Section 1 of this Article III, the monthly amount of
Enhanced Retirement Income payable hereunder shall be recalculated after such
Incentive Compensation is granted (whether or not deferred). The monthly amount
of Enhanced Retirement Income resulting from said recalculation shall be paid
commencing in or before the third calendar month after the month in which such
Incentive Compensation is awarded, provided that the first monthly payment of
such recalculated Enhanced Retirement Income shall be increased to reflect any
prior underpayment of Enhanced Retirement Income resulting from the failure to
include such Incentive Compensation in the initial calculation of Enhanced
Retirement Income.


ARTICLE IV

Vesting


        Section 1.    A Participant will be vested in such Participant's right
to receive Enhanced Retirement Income under the Plan in the same manner and to
the same extent as provided under the Retirement Program Plan.


ARTICLE V

Payments


        Section 1.    Enhanced Retirement Income shall be paid monthly to a
Participant or such Participant's survivor commencing with the month such
Participant or such Participant's survivor commence benefits under the
Retirement Program Plan, and shall cease or be suspended at the same time the
Participant or such Participant's survivor cease or have suspended benefits
under the Retirement Program Plan. However, Enhanced Retirement Income shall in
no event be payable after the death of a Participant who has declined the
coverage of a survivor's benefit.

        Section 2.    Unless otherwise elected, Enhanced Retirement Income
payable under this Plan shall include the coverage of a survivor's benefit. A
survivor's benefit payable from this Plan shall be paid to that person
designated to receive a survivor's benefit under the Retirement Program Plan.

        Section 3.    Enhanced Retirement Income shall be received in the same
form, and with the same actuarial adjustments, as such Participant's
distributions from the Retirement Program Plan.

        Section 4.    Notwithstanding the provisions of Sections 1 and 3 of this
Article V, Participants may elect, in accordance with provisions determined from
time to time by the Compensation Committee or its designee, that their payments
under the Plan shall be made either (i) in a lump sum as of January 1 of the
calendar year following such election, or (ii) in substantially equal
installments over a period of at least 2 but not more than 10 years commencing
as of such date. The lump sum payment or installment payments described in the
preceding sentence shall be calculated using (A) a discount rate equal to the
average of 10 and 20 year Aaa municipal bonds as published by Moody's or a
similar rating service for the third month prior to the month payments commence,
and (B) a mortality table determined by the Compensation Committee or its
designee. The Compensation Committee or its designee shall determine the
procedures for such elections and the time and method of payment for payments in
accordance with this Section 4. For Participants who make the election described
in this Section 4, the provisions of Sections 1 and 3 of this Article V shall
not apply.

        Section 5.    If the Compensation Committee determines, after a hearing,
that a Participant who is eligible to receive or is receiving Enhanced
Retirement Income has engaged in any activities which, in the opinion of the
Board, are detrimental to the interest of, or are in competition with the
Corporation, such Enhanced Retirement Income shall thereupon be terminated and
forfeited.

        Section 6.    The Corporation may withhold the Participant's portion of
the FICA taxes due on the Participant's Enhanced Retirement Income benefit from
the payment of such benefit.

140

--------------------------------------------------------------------------------




ARTICLE VI

Miscellaneous


        Section 1.    Unless otherwise defined in this Plan, all defined terms
shall have the same meaning as set forth in the Retirement Plan.

        (a)   "Code" means the Internal Revenue Code of 1986, as amended.

        (b)   "Compensation Committee" means the Compensation and Management
Development Committee of the Board of Directors of the Corporation.

        (c)   "Corporation" means Union Carbide Corporation and any subsidiary
of the Corporation which is participating in the Retirement Program Plan.

        (d)   "Enhanced Retirement Income" means the benefit payable to a
Participant pursuant to Article III of this Plan.

        (e)   "EPS Plan" means the 1997 Union Carbide Corporation EPS Incentive
Plan.

        (f)    "Equalization Benefit Plan" means the Union Carbide Corporation
Equalization Benefit Plan, as amended and restated January 1, 1998.

        (g)   "Incentive Compensation" means those incentive compensation awards
which are made: (i) under any cash award plan and (ii) under any other variable
compensation plans (whether or not deferred) designated by the Board of
Directors; provided, however, that with respect to the EPS Plan, "Incentive
Compensation" shall include variable compensation that would have been paid but
for participation in the EPS Plan, and shall not include any payouts under the
EPS Plan.

        (h)   "Participant" means an employee who is eligible to participate in
this Plan pursuant to Article II.

        (i)    "Plan" means this Union Carbide Corporation Enhanced Retirement
Income Plan.

        (j)    "Retirement Program Plan" means the Retirement Program Plan for
Employees of Union Carbide Corporation and its Participating Subsidiary
Companies.

        (k)   "Supplemental Retirement Income Plan" means the Union Carbide
Corporation Supplemental Retirement Income Plan, as amended and restated
January 1, 1998.

        Section 2.    The Corporation may amend or terminate this Plan at any
time, but any such amendment or termination shall not adversely affect the
rights of any Participant, or such Participant's survivor, then receiving
benefits, or the vested rights of any Participant.

        Section 3.    Except to the extent required by law, no assignment of the
rights and interests of a Participant under this Plan will be permitted nor
shall such rights be subject to attachment or other legal processes for debts.
Notwithstanding the foregoing, the Corporation will honor the terms of a QDRO,
as defined in Code § 414(p).

        Section 4.    The Corporation may satisfy all or any part of its
obligation to provide benefits hereunder by purchasing, and distributing to a
Participant, an annuity from an insurance carrier to provide such benefits.

        Section 5.    This Plan is intended to be unfunded for purposes of Title
I of the Employee Retirement Income Security Act of 1974, as amended and the
right of a Participant shall be no greater than the right of an unsecured
general creditor of the Corporation.

        Section 6.    Participation in this Plan shall not affect the
Corporation's right to discharge any Participant.

141

--------------------------------------------------------------------------------





QuickLinks


ARTICLE I Eligibility
ARTICLE II Administration
ARTICLE III Amount of Enhanced Retirement Income
ARTICLE IV Vesting
ARTICLE V Payments
ARTICLE VI Miscellaneous
